                                                                                                        FILED
ORIGINAL      Case: 20-11034    Document: 00515765811 Page: 1 Date Filed: 03/04/2021
              Case 4:14-cr-00146-Y Document 103 Filed 03/04/21 Page 1 of 1 PageID 403
CTJ
                                                                                                     March 4, 2021
                                                                                                KAREN MITCHELL
                                                                                              CLERK, U.S. DISTRICT
                            United States Court of Appeals                                          COURT
                                 for the Fifth Circuit                          United States Court of Appeals
                                                                                         Fifth Circuit

                                                  ___________                          FILED
                                                                                   March 4, 2021
                                                   No. 20-11034
                                                                                   Lyle W. Cayce
                                                  ___________                           Clerk

                   United States of America,

                                                                             Plaintiff—Appellee,

                                                       versus

                   Jeffrey Watts, agent of Jeff Watts,

                                                             Defendant—Appellant.
                                    ______________________________

                                    Appeal from the United States District Court
                                        for the Northern District of Texas
                                             USDC No. 4:14-CR-146-1 -Y
                                    ______________________________

                   CLERK’S OFFICE:

                          Under Fed. R. App. P. 42(b), the appeal is dismissed as of March
                   04, 2021, pursuant to appellant’s motion.
                                                                LYLE W. CAYCE
                                                                Clerk of the United States Court
                                                                of Appeals for the Fifth Circuit



                                                     By: _________________________
                                                        Charles B. Whitney, Deputy Clerk

                                         ENTERED AT THE DIRECTION OF THE COURT


  A True Copy
  Certified order issued Mar 04, 2021


  Clerk, U.S. Court of Appeals, Fifth Circuit
